Hetherington, S.
The city of New York has filed a claim for unpaid sales tax. The administrators reject it. The claimant files objections to the account and asks that the claim be allowed. The administrators demand a hearing and determination of the amount due. The claimant objects on the ground that the surrogate has no jurisdiction to determine the amount of the tax, that the matter of adjustment or fixing the amount of such tax is exclusively in the Comptroller to whom the matter should be remitted. This seems to be the import of the statute. It is a tax levied by a designated authority from whose determination review may be had in a proper tribunal. The surrogate can only be governed by the amount of the tax as fixed by the Comptroller. However, since the claimant is willing that application for adjustment may be made to the Comptroller, the matter will be remitted to him.